DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/24/2022 has been entered.
Status of Claims
Claims 2, 4, 5 and 11-20 are cancelled. Claims 1, 3, 10, 23, 25 and 26 are amended. Claims 21-30 are withdrawn. Claims 31-33 are newly added. Claim 1 is an independent claim. Claims 1, 3, 6-10 and 31-33 are currently examined on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “12” and “L”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-10 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “an/the initial crystal growing process", which is not disclosed in the specification as originally filed. Claims 3, 6-10 and 31-33 are rejected because they depend on claim 1.
Claim 3 recites “an initial crystal growing length", which is not disclosed in the specification as originally filed.
Claim 31 recites “during a first lifting period…the guide shell is kept stationary… during a second lifting period", which is not disclosed in the specification as originally filed.
Claim 32 recites “during a first lowering period… during a second lowering period … the guide shell is kept stationary", which is not disclosed in the specification as originally filed.
Claim 33 recites “the connecter has a two-stage mechanism", which is not disclosed in the specification as originally filed.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The word “means” may be substituted by a term that serves as a generic placeholder and still invoke 112(f) paragraph. The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 33 recites “a two-stage mechanism … unsimultaneous lifting and lowering of the water-cooling heat shield and guide shell”. Per the specification, “a two-stage mechanism” has no description of the corresponding structure associated with it. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-10 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recited in claim 1 “…an initial crystal growing process… after the initial crystal growing process is completed, performing a shouldering process …” constitutes an indefinite subject matter. It is noted that the amended fig 1a and 1b labels “12” as “seeding crystal” and “L” as “seeding length” (applicant’s remarks page 12 dated 03/24/2022). However it appears that the “L” is referring to a shoulder portion of the growing crystal, while the instantly amended claim 3 recites “an initial crystal growing length” (seeding length). It is not clear what “after the initial crystal growing process  completed, performing a shouldering process” means, for example it is not clear with respect to the relationship of the “initial crystal growing process” and the “shouldering process”. Therefore, the metes and bounds of claim 1 are not readily ascertainable. For examining purpose, it is assumed that “an initial process” refers to a process to form a neck portion of the silicon crystal. Clarification and/or correction are/is required. Claims 3, 6-10 and 31-33 are rejected because they depend on claim 1.
The term “flat” in claim 1 and 31 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 33 recites “a two-stage mechanism … unsimultaneous lifting and lowering of the water-cooling heat shield and guide shell”, but there is no corresponding structure in the specification could be identified as the “two stage”. Claim elements “a two-stage mechanism … unsimultaneous lifting and lowering of the water-cooling heat shield and guide shell" are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inagaki et al (US 20020144641 A1, “Inagaki”) in view of Kubo et al (US 20030150373 A1, “Kubo”), Ni et al (CN 102839415 A, machine translation, “Ni”) and Ryu et al (US 20120279438 A1, “Ryu”).
Regarding claim 1, Inagaki (entire document) teaches a method for manufacturing a monocrystalline silicon comprising providing a polysilicon materials (polycrystalline silicon) and a dopant to a quartz crucible 13 (figs 1, 9A and 9B, 0149, 0176, 0217-0219, 0222, 0263 and 0330); placing the quartz crucible 13 in a crystal growth chamber 11 (single crystal furnace) and vacuumizing the furnace/ chamber 11 (fig 1, 0176, 0178, 0254 and 0305), and melting the polycrystalline silicon under an atmosphere of an inactive gas (protective gas) to obtain a silicon melt 12 (figs 1, 9A and 9B, 0144, 0178, 0217 and 0218); immersing a seed crystal into the silicon melt to form a neck portion (start an initial growth/necking process) at a certain temperature of the silicon melt  (fig 16, 0025, 0030, 0237, 0247), during the initial growth/necking process, moving away a water-cooling cooler (water-cooling heat shield) having a flat bottom in a direction from the surface of the silicon melt (lifting a water-cooling heat shield) to adjust a distance between the bottom of the water-cooling cooler/heat shield and the surface of the silicon melt to a predetermined distance (a first preset distance) (figs 1-7, 10-12 and 16-19, 0025, 0030, 0040-0042, 0060, 0078, 0095, 0100-0103, 0114-0116, 0182-0183, 0187, 0198, 0204-0209, 0236-0238, 0244 and table 1), after the initial growth/necking process is completed, forming a shoulder portion (top cone portion) of the single crystal 17 (performing a shouldering process to continuously pull the crystal) with a certain pulling rate (a first pulling speed) (figs 1-3, 0028-0045), and increase a diameter of the pulled crystal 17 to a desired diameter (figs 9A, 9B, 0330, 0343), starting a constant-diameter body 17 growth process (figs 1-3 and 16, 0246-0248), lowering the cooler 19 (water-cooling heat shield) in a direction towards the surface of the silicon melt so that the water-cooling heat shield (cooler) is lowered relative to a member 18 (guide shell) until the distance between the bottom of the cooler and the surface of the silicon melt to a predetermined position (a second preset distance) (figs 1-3 and 16, 0180-0182, 0246-0248, 0280-0281), after the constant-diameter body crystal 17 (having a specific diameter) is complete, a tailing process (entering a tailing stage) is carried out and the diameter is reduced until the pulled crystal is separated from the silicon melt (figs 9A, 9B and 16, 0246-0249).
As addressed above, Inagaki teaches lifting the cooler (water-cooling heat shield) to adjust the first preset distance between the bottom of the cooler and the surface of the melt, and lowering the cooler (water-cooling heat shield) to adjust the second preset distance between the bottom of the cooler and the surface of the melt, e.g., the cooler is vertically moved upward and downward to adjust the distance between distance between the bottom of the cooler and the surface of the melt (abstract, 0034-0038, 0046, 0057), but does not explicitly teach that the first preset distance is in a range from 40mm to 55mm and the second preset distance is in a range from 10mm to 25mm. However Kubo (entire document) teaches a method of growing single crystal, wherein a distance between a bottom surface of a cooler 6 and a surface of a melt 2 is controlled and can be selected in a range of 10 mm to 100 mm (0015, 0021, 0032, table 1 and claim 4), overlapping the instantly claimed ranges of the first preset distance and the second preset distance. Overlapping ranges are prima facie obvious. (MPEP 2144.05 I). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the first preset distance and the second preset distance of Inagaki in a range of 10mm to 100mm as suggested by Kubo in order to make a suitable speedup in the pulling process while avoiding deformation of the pulled crystal, and thus ensure the crystal having high quality (Kubo 0015, 0044 and 0049). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Inagaki/Kubo further teaches immersing the seed crystal into the silicon melt, the initial growth/necking process and the shouldering process as addressed above, but  does not explicitly that the seed is immersed after the temperature of the silicon melt being stable, a speed of the initial growth process is in a range from 240mm/h to 290mm/h and a first pulling speed of the shouldering process is in a range from 50mm/h to 80mm/h, and increase a diameter of the pulled crystal to a range from 230mm to 310mm. However, Ni (entire document) teaches a method for preparing silicon single crystal, wherein after stabilizing a temperature of a silicon melt, a seeding (initial growth) process is carried out at a speed (0020-0021, 0035-0036, claims 5 and 6), and after the initial growth process, a shouldering process is carried out a pulling speed of 0.1-10 mm/min (6-600mm/h) (0022-0023, 0037-0038, claims 7 and 8), after the shouldering process, the crystal starts an equal diameter growth (0024, 0039 and claim 9). Therefore it would have been obvious that one of ordinary skill in the art before the  effective filing date of the claimed invention would have modified Inagaki/Kubo as suggested by Ni in order to provide a method of producing silicon single crystal having low light degradation and few crystal defects (Ni abstract and 0027). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Inagaki/Kubo/Ni does not explicitly teach the speed of the initial growth process is in a range from 240mm/h to 290 mm/h and a dimeter of the pulled crystal in a range from 230mm to 310mm. However Ryu (entire document) teaches a method of producing a silicon single crystal, wherein a pull speed for neck growth is from about 0.2mm/min to about 10mm/min (12-600mm/h) or from 0.2mm/min to about 5mm/min (12-300mm/h) (0027), and a diameter of the main ingot crystal body may be about 300 mm (0018). Therefore it would have been obvious that one of ordinary skill in the art before the  effective filing date of the claimed invention would have modified Inagaki/Kubo/Ni as suggested by Ryu in order to provide suitable condition for producing ingots having high quality and large diameter for making integrated semiconductor device (Ryu 0005-0009). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Inagaki/Kubo/Ni/Ryu further teaches that cooling the pulled crystal and taking out the cooled crystal from the single crystal furnace as the monocrystalline silicon (Ni abstract, 0025, 0026, 0040, 0041, claims 10 and 11), and a silicon wafer is sliced off from the silicon single crystal (Inagaki 0043-0045, 0067 and 0070); even if Inagaki does not explicitly teach that cooling the pulled crystal to room temperature, it would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a step of “cooling the pulled crystal to room temperature” would have been performed in Inagaki/Kubo/Ni/Ryu, since the slicing process of the crystal would have been apparently carried out at room temperature.
Regarding claim 3, Inagaki/Kubo/Ni/Ryu teaches that a diameter of a neck portion crystal is from about 5 mm to about 8 mm, and a length of the neck portion crystal can be at least about 225mm and less than about 300 mm (Ryu 0032), meeting the claim. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Regarding claim 6, Inagaki/Kubo/Ni/Ryu teaches that the distance (the second preset distance) between the bottom of the cooler and the surface of the melt is in a range from 10 mm to 100 mm (Kubo 0015, 0021, 0032, table 1 and claim 4), overlapping the instantly claimed the second preset distance being 10 mm. Overlapping ranges are prima facie obvious. (MPEP 2144.05 I). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Regarding claim 7, Inagaki/Kubo/Ni/Ryu teaches that during the constant-diameter body growth process, the cooler (water-cooling heat shield) is lowered as addressed above, and further teaches that the pulling speed is 0.5-2mm/min (Ni, 0024, 0039 and claim 9), overlapping the instantly claimed range from 80mm/h to 130mm/h (1.3mm/min to 2.2mm/min); Overlapping ranges are prima facie obvious; Inagaki/Kubo/Ni/Ryu teaches that the cooler can be hoisted and lowered at a certain speed with a certain lapse of time in order to provide suitable conditions for pulling crystal for example enabling high-speed pulling of crystal (Inagaki 0072, 0075, 0087, 0098-0102, 0106, 0166, 0246-0248 and fig 16), e.g., the lowering speed (with a certain lapse of time) of the cooler is result effective variable. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Inagaki/Kubo/Ni/ Ryu, and obtained various lowering speed and lowering lapse of time including the instantly claimed “during the constant-diameter body growth process, a lowering speed of the water-cooling heat shield is in a range from 10mm/h to 20mm/h, a total lowering time of the water-cooling heat shield is less than 3 hours” in order to in order to provide suitable conditions for pulling crystal for example enabling high-speed pulling of crystal, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Inagaki/Kubo/Ni/Ryu teaches that during the constant-diameter body growth process, the cooler (water-cooling heat shield) is lowered as addressed above, and further teaches that the pulling speed is 0.5-2mm/min (Ni, 0024, 0039 and claim 9), overlapping the instantly claimed range from 80mm/h to 130mm/h (1.3mm/min to 2.2mm/min); Overlapping ranges are prima facie obvious; Inagaki/Kubo/Ni/Ryu teaches that the cooler can be hoisted and lowered at a certain speed with a certain lapse of time in order to provide suitable conditions for pulling crystal for example enabling high-speed pulling of crystal (Inagaki 0072, 0075, 0087, 0098-0102, 0106, 0166, 0246-0248 and fig 16), e.g., the lowering speed (with a certain lapse of time) of the cooler is result effective variable. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Inagaki/Kubo/Ni/Ryu, and obtained various lowering speed and lowering lapse of time including the instantly claimed “during the constant-diameter body growth process, a lowering speed of the water-cooling heat shield is in a range from 10mm/h to 20mm/h, a total lowering time of the water-cooling heat shield is less than 3 hours” in order to in order to provide suitable conditions for pulling crystal for example enabling high-speed pulling of crystal, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Inagaki/Kubo/Ni/Ryu teaches that the first preset distance can be selected in a range of 10 mm to 100 mm, and the second preset distant can also be selected in a range of 10 mm to 100 mm as addressed above, therefore the difference could be less than 90 mm between the first preset distance and the second preset distance by comparing the upper limit of the distance (10mm) and the lower limit of the distance (100mm) for the manufacturing process including the tailing stage, overlapping the instantly claimed 15mm to 45mm. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Inagaki/Kubo/Ni/Ryu teaches that a pulling speed of the crystal can be 0.5-2mm/min (30mm/h to 120mm/h) (Ni claim 9), overlapping the instantly claimed range of a third pulling speed. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 31, Inagaki/Kubo/Ni/Ryu teaches the lifting and lowering the water-cooling heat shield (water-cooling cooler), the guide shell, the cooler (water-cooling heat shield) having a flat bottom is vertically moved upward (lifting in a direction away from a surface of the silicon melt) to adjust the distance between distance between the bottom of the cooler and the surface of the melt, and adjusting a first preset distance, as addressed above; Inagaki/Kubo/Ni/Ryu further teaches a lifting/lowering member (comprising a screw-threaded shaft, a bridge member, a pipe, an engagement member and a tap member) (lifting bar) configured for hoisting (lifting) and lowering the water-cooling heat shield (water-cooling cooler) (Inagaki figs 1-4, 6-8, 10-14 and 17-19, 0078-0080, 0085, 0086, 0182, 0190, 0191, 0198, 0206, 0211, 0213, 0227-0232, 0258, 0292, 0293), the tab member of the lifting member (bar) can be connected to the guide shell  through an engagement member (Inagaki figs 12B, 0227-0228), and during a first lifting period, lifting the water-cooling heat shield lifting bar to lift the water-cooling heat shield (cooler) upward while the guide shell is kept stationary (Inagaki figs 12A, 13A and 13B, 0226-0232); and during a second lifting period, continuously lifting the water-cooling heat shield lifting bar to lift both the water-cooling heat shield (cooler 19) and the guide shell (member 18) upward (Inagaki fig 13D, 0230-0232). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  
Regarding claim 32, Inagaki/Kubo/Ni/Ryu teaches the lifting and lowering the water-cooling heat shield (water-cooling cooler), the guide shell, the cooler (water-cooling heat shield) having a flat bottom is vertically moved downward (lowering the cooler in a direction towards a surface of the silicon melt) to adjust the distance between distance between the bottom of the cooler and the surface of the melt, and adjusting a second preset distance between the broom of the cooler and the surface of the silicon melt, as addressed above; Inagaki/Kubo/Ni/Ryu further teaches a lifting/lowering member (lifting bar) (comprising a screw-threaded shaft, a bridge member, a pipe, an engagement member and a tap member) configured for hoisting (lifting) and lower the water-cooling heat shield (water-cooling cooler) (Inagaki figs 1-4, 6-8, 10-14 and 17-19, 0078-0080, 0085, 0086, 0182, 0190, 0191, 0198, 0206, 0211, 0213, 0227-0232, 0258, 0292, 0293), the tab member of the lifting member (bar) can be connected to the guide shell through an engagement member (Inagaki figs 12B, 0227-0228), during a first lowering period (from a higher position fig 13D Inagaki), lowering the water-cooling heat shield lifting bar to lower both the water-cooling heat shield (cooler) and the guide shell downward (Inagaki 0233-0234); and during a second lowering period, continuously lowering the water-cooling heat shield lifting bar to lower the water-cooling heat shield downward (Inagaki 0234, 0247, 0248), and the guide shell (member 18) would be seating on the portion 83 (e.g., kept stationary) (Inagaki figs 13A and 13B, 0234, 0247, 0248). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
Regarding claim 33, Inagaki/Kubo/Ni/Ryu teaches a lifting/lowering member (lifting bar) (comprising a screw-threaded shaft, a bridge member, a pipe, an engagement member, and a tap member) configured for hoisting (lifting) and lowering the water-cooling heat shield (water-cooling cooler) (Inagaki figs 1-4, 6-8, 10-14 and 17-19, 0078-0080, 0085, 0086, 0182, 0190, 0191, 0198, 0206, 0211, 0213, 0227-0232, 0258, 0292, 0293), the tab member of the lifting member (bar) can be connected to the guide shell  through an engagement member (Inagaki figs 12B, 0227-0228), the lifting member is connected to the guide shell (member 18) by the engagement member and the tap member (connector) (figs 12B and 13C, 0227-0232), and the connector has a two-stage mechanism (the engagement member and the tap member) capable of achieving simultaneous and unsimultaneous lifting and lowering of the water-cooling heat shield and guide shell (figs 13A-13D, 0227-0233). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “Inagaki discloses a CZ single crystal puller, as shown in for example Fig. 1, the crucible 13 is capable of moving up and down, however, the thermal insulation member 18 is fixed to the outer frame and cannot move…” have been considered, but not found persuasive. It is firstly noted that the transitional term “comprising” is used in the instant claim. Therefore any additional steps/features/elements/structures can be included in the process described by Inagaki. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03). Furthermore the instant claim does not limit that the crucible cannot move. Furthermore, Inagaki explicitly teaches that the thermal shield member 18 is also moved to a higher position along with the cooler 19 (fig 13D, 0233). Therefore, the argument concerning " the thermal insulation member 18 is fixed to the outer frame and cannot move " represents the counselor’s opinion, which is not supported by factual evidence. It is well established that arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Applicant’s arguments with respect to “unexpected result”, e.g. “the crucible is moving, the temperature fluctuation of the silicon melt is much greater than moving the water-cooling heat shield. As a result, in the present invention, the water-cooling heat shield is lifted and lowered for achieving the several crystal pulling processes, so that the growth of the crystal is more stable without the phenomena of crystal rod breaking and micro-crack,” have been considered but are not persuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02d). As addressed above, the instant claim does not recited whether the crucible is moved or not; it is also noted that instant specification does not discloses whether the crucible is moving or not. Also, Inagaki explicitly teaches that the thermal shield member 18 is also moved to a higher position along with the cooler 19 (fig 13D, 0233), same as the instantly claimed/argued water-cooling heat shield (cooler) being lifted and lowered. Therefore “the growth of the crystal is more stable without the phenomena of crystal rod breaking and micro-crack” would be reasonably expected because a same/similar method/process is expected to produce same/similar results/effects. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
Applicant’s arguments that the cited references fail to teach “…lifting a water-cooled heat shield …the first preset distance is in a range from 40mm to 55mm… lowering the water-cooling heat shield… a second preset distance in a range from 10mm to 25mm… a speed of the initial crystal growing process is in a range from 240mm/h to 290mm/h…” have been considered, but not found persuasive. As addressed above, the primary reference to Inagaki teaches the cooler is vertically moved upward (lifting) and downward (lowering) to adjust the distance between distance between the bottom of the cooler and the surface of the melt (abstract, 0034-0038, 0046, 0057); also, as applicant already noted, the secondary reference to Kubo teaches a method of growing single crystal, wherein a distance between a bottom surface of a cooler 6 and a surface of a melt 2 is controlled and can be selected in a range of 10 mm to 100 mm during the process of growing the single crystal (0015, 0021, 0032, table 1 and claim 4), the process of growing the single crystal apparently comprises an initial process of pulling the seed (initial growth process) and a process of growing a main body of the silicon crystal (body growth process), e.g. a first distance for the initial growth process is in a range of 10 mm to 100 mm, and a second distance for the body growing process is in a range of 10 mm to 100 mm, overlapping the instantly claimed ranges of the first preset distance from 40mm to 55mm and the second preset distance from 10 mm to 25mm. Overlapping ranges are prima facie obvious. (MPEP 2144.05 I). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the first preset distance and the second preset distance of Inagaki in a range/distance as suggested by Kubo in order to make a suitable speedup in the pulling process while avoiding deformation of the pulled crystal, and thus ensure the crystal having high quality (Kubo 0015, 0044 and 0049). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Applicant’s arguments that “Kubo fails to teach or suggest a combined solution regarding the first preset distance and the second preset distance of claim 1… ” have been considered, but not found persuasive. The primary reference to Inagaki teaches  during the seeding/necking process, moving away a water-cooling cooler (water-cooling heat shield) having a flat bottom in a direction from the surface of the silicon melt (lifting a water-cooling heat shield) to adjust a distance between the bottom of the water-cooling cooler/heat shield and the surface of the silicon melt to a predetermined distance (a first preset distance) (figs 1-7, 10-12 and 16-19, 0025, 0030, 0040-0042, 0060, 0078, 0095, 0100-0103, 0114-0116, 0182-0183, 0187, 0198, 0204-0209, 0236-0238, 0244 and table 1), and lowering the cooler 19 (water-cooling heat shield) in a direction towards the surface of the silicon melt so that the water-cooling heat shield (cooler) is lowered relative to a member 18 (guide shell) until the distance between the bottom of the cooler and the surface of the silicon melt to a predetermined position (a second preset distance) (figs 1-3 and 16, 0180-0182, 0246-0248, 0280-0281), e.g., the first preset distance and the second present are within the teachings of Inagaki. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is further noted that Inagaki explicitly teaches the temperature gradient can be increased during the process of crystal growth, .e.g., the temperature is variable for crystal growth. The secondary reference to Kubo is recited for teaching that a certain pulling rate for crystal growth is known in the art, e.g., Kubo (entire document) teaches a method of growing single crystal, wherein a distance between a bottom surface of a cooler 6 and a surface of a melt 2 is controlled and can be selected in a range of 10 mm to 100 mm (0015, 0021, 0032, table 1 and claim 4), overlapping the instantly claimed ranges of the first preset distance and the second preset distance. Overlapping ranges are prima facie obvious. (MPEP 2144.05 I). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the first preset distance and the second preset distance of Inagaki in a range of 10mm to 100mm as suggested by Kubo in order to make a suitable speedup in the pulling process while avoiding deformation of the pulled crystal, and thus ensure the crystal having high quality (Kubo 0015, 0044 and 0049). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held not to patentably distinguish the process. Exparte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144.04 (IV)(C).
Applicant’s arguments that Ni at least fails to disclose, teach or suggest “a speed of the initial growth process is in a range from 240mnt/h to 290mm/h” have been considered, but not found persuasive. It is noted that Ni does not explicitly teach the speed of the initial growth process is in a range from 240mm/h to 290 mm/h. However Ryu (entire document) teaches a method of producing a silicon single crystal, wherein a pull speed for neck growth is from about 0.2mm/min to about 10mm/min (12-600mm/h) or from 0.2mm/min to about 5mm/min (12-300mm/h) (0027). Therefore it would have been obvious that one of ordinary skill in the art before the  effective filing date of the claimed invention would have modified Inagaki/Kubo/Ni as suggested by Ryu in order to provide suitable condition for producing ingots having high quality for making integrated semiconductor device (Ryu 0005-0009). The court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II. It is also well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714